IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 61 WM 2019
                                          :
                     Respondent           :
                                          :
                                          :
             v.                           :
                                          :
                                          :
RAKEISH RAHSAAN COTTON,                   :
                                          :
                     Petitioner           :


                                    ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2019, the Application for Extraordinary

Relief is DENIED.